Case 3:18-cv-00172-GCS Document 73 Filed 08/27/20 Page 1 of 5 Page ID #1434




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 KENNETH HAMILTON,                           )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Cause No. 3:18-cv-00172-GCS
                                             )
 TAMMY PITTAYATHIKHAN,                       )
                                             )
                  Defendant.                 )
                                             )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Kenneth Hamilton alleges that Defendant Tammy Pittayathikhan was

deliberately indifferent to his serious medical needs related to a foot infection that he had

while incarcerated at Shawnee Correctional Center. Now before the Court is Defendant’s

motion for summary judgment on the merits of Hamilton’s claim. (Doc. 70). Along with

her motion, Defendant filed a notice explaining to Plaintiff the potential consequences of

failing to respond to the motion. (Doc. 72). The deadline for Plaintiff’s response has come

and gone, and he has not responded to Defendant’s motion. Accordingly, for the reasons

delineated below, the Court GRANTS Defendant’s motion.

                                 FACTUAL BACKGROUND

       Pursuant to Local Rule 7.1(c), the failure to file a timely response to a motion may,

in the Court’s discretion, be considered an admission of the merits of the motion.

Nonetheless, a brief recitation of the facts is of assistance in demonstrating that the

exercise of that discretion is appropriate here.



                                         Page 1 of 5
Case 3:18-cv-00172-GCS Document 73 Filed 08/27/20 Page 2 of 5 Page ID #1435




       At all times relevant to his complaint, Plaintiff Kenneth Hamilton was incarcerated

at Shawnee Correctional Center (“Shawnee”), and Defendant Tammy Pittayathikhan was

a nurse practitioner employed by Wexford Health Sources, Inc. and assigned to work at

Shawnee. Before Hamilton was seen by Defendant, he was diagnosed with diabetes and

high blood pressure, and he received medical treatment for both conditions.

       Hamilton first saw Defendant on December 15, 2016, at the chronic care clinic for

hypertension, high cholesterol, and diabetes. At that time, Hamilton had been receiving

treatment for a fungal foot infection. Pittayathikhan examined Hamilton’s feet, confirmed

the presence of the fungal infection, and adjusted his anti-fungal ointment orders. She

also directed that he be placed on the foot care line for nail trimmings and ordered a

follow-up appointment in one week.

       Pittayathikhan kept that follow-up appointment and continued to see Hamilton

regularly for follow-up care during 11 appointments between December 2016 and his

transfer to a different correctional facility on October 25, 2017. During the course of their

many appointments, Pittayathikhan examined Hamilton’s feet and adjusted his

treatment plan and medications as needed to address his discomfort and infection issues,

and his condition eventually improved. Nonetheless, Plaintiff alleges that Pittayathikhan

was deliberately indifferent to his foot infection and associated pain because she failed to

adequately monitor his prescriptions and to treat his infection.

                                         ANALYSIS

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute


                                         Page 2 of 5
Case 3:18-cv-00172-GCS Document 73 Filed 08/27/20 Page 3 of 5 Page ID #1436




as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained and as required by Rule 56(a), “we set forth the facts

by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

Cir. 2014).

       In order to prevail on a claim of deliberate indifference, a prisoner who brings an

Eighth Amendment challenge for constitutionally deficient medical care must satisfy a

two-part test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The first consideration

is whether the prisoner has an “objectively serious medical condition.” Id. at 750. Accord

Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical condition is objectively

serious if a physician has diagnosed it as requiring treatment, or the need for treatment

would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp. 3d 1076, 1084 (S.D. Ill.

2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is not necessary for such a


                                           Page 3 of 5
Case 3:18-cv-00172-GCS Document 73 Filed 08/27/20 Page 4 of 5 Page ID #1437




medical condition to “be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton infliction of pain if

not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan,

511 U.S. 825, 828 (1994)(violating the Eighth Amendment requires “deliberate

indifference to a substantial risk of serious harm”)(internal quotation marks omitted)

(emphasis added).

       The second consideration requires a prisoner to show that a prison official has

subjective knowledge of – and then disregards – an excessive risk to inmate health. See

Greeno, 414 F.3d at 653. A plaintiff need not show the individual “literally ignored” his

complaint, but that the individual was aware of the condition and either knowingly or

recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

more than negligence or even malpractice is required” to prove deliberate indifference.

Pyles, 771 F.3d at 409. See also Hammond, 123 F. Supp. 3d at 1086 (stating that “isolated

occurrences of deficient medical treatment are generally insufficient to establish . . .

deliberate indifference.”). Deliberate indifference involves “intentional or reckless

conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010)(citing

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010)).

       Here, even if the Court accepts that Hamilton had a serious medical need, there is

no evidence to suggest that Defendant was deliberately indifferent to his foot infection.

She regularly examined Hamilton’s feet and monitored the progression of his infection

over the 11-month period between the diagnosis of a fungal infection and Hamilton’s

transfer to a different correctional institution. When the course of treatment appeared to


                                         Page 4 of 5
Case 3:18-cv-00172-GCS Document 73 Filed 08/27/20 Page 5 of 5 Page ID #1438




be less effective, Defendant made necessary adjustments to the treatment plan, and she

regularly followed up with Plaintiff to monitor his condition. As such, the Court finds

that it is appropriate to treat Hamilton’s failure to respond to Defendant’s motion as an

admission of the merits of her motion and to grant summary judgment in favor of

Defendant.

                                     CONCLUSION

      For the above-stated reasons, Defendant’s motion for summary judgment is

GRANTED. The Clerk of Court shall enter judgment in favor of Defendant Tammy

Pittayathikhan and against Defendant Kenneth Hamilton and shall close this case.

      IT IS SO ORDERED.                                                 Digitally signed
                                                                        by Judge Sison 2
      Dated: August 27, 2020.
                                                                        Date: 2020.08.27
                                                                        12:40:48 -05'00'
                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                       Page 5 of 5
